Case 1-19-45485-cec

Doc 1. Filed 09/12/19

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

Eastetnbistrict of VT

Case number (if known):

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

Chapter you are filing under:
C) Chapter 7
( Chapter 11

O Afepter 12
Chapter 13

Entered 09/12/19 12:33:11

ry

sepa e 3) bre Py De
duie cae ie ee ide

PJ

t.

Lae

C) Check if this is an
» amended filing

12117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

1.

 

Your full name

Write the name that is on your

govemment-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture

identification to your meeting
with the trustee.

All other names you
have used in the last 8
years

Include your married or
maiden names.

Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
identification number
(ITIN)

Official Form 101

 

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
es .
Jorbe
First name First name
Middie name Middie name
ZikbG
Last name Last name

Suffix (Sr., dr., HI)

Suffix (Sr., ur., , UN)

 

 

 

 

 

 

 

 

 

 

 

 

First name First name

Middie name Middie name

Last name Last name

First name First name

Middle name Middle name

Last name Last name

we ve L 13 8 moe
OR OR

9xx - xK -___ 9xx - xx -

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

 
Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

Pres ely

Last Name

Case 1-19-45485-cec

Foatle

Middte Name.

Debtor 1 Case number (if known),

 

First Name

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Official Form 101

ue not used any business names or EINs.

 

Business name

 

Business name

EN

EN

[O2-oy 3Y™

Number Street

 

CozornP Vy

City State

Queens

County

(1 348

ZIP Code

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZIP Code

.
Over the last 180 days before filing this petition,

! have lived in this district longer than in any
other district.

(1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

Voluntary Petition for Individuals Filing for Bankruptcy

( | have not used any business names or EINs.

 

Business name

 

Business name

EN

EIN

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State Z1P Code

Check one:

(J Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C} | nave another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 
Debtor 1

Case 1-19-45485-cec

aele

%
First Name

Middie Name

Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

Pareto

Cast Name

Case number (i known),

Tell the Court About Your Bankruptcy Case

7.

10.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

C) Chapter 7
(] Chapter 11
C2 Chapter 12

(-chapter 13

my will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C) | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

ano

Cl] Yes. District Case number

When
MM/ DD/YYYY

When Case number

MM/ DD/YYYY

District

When Case number

MM/ DD/YYYY

District

YZ

Cl Yes. Debtor Relationship to you

 

When Case number, if known

MM/DD /YYYY

District

Debtor Relationship to you

 

When Case number, if known

MM/DD/YYYY

District

i, « to line 12.

Cl Yes. Has your landlord obtained an eviction judgment against you?

CJ No. Go to line 12.
(J Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

 

 

Jorle P aero
Debtor 1 Ve Case number (if mown).
First Name Middle Name v'" Last Name

Report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor No. Go to Part 4.
of any full- or part-time
business? (] Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLG.

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

Name of business, if any

 

Number Street

 

 

to this petition. City State ZiP Code
Check the appropriate box to describe your business:
C] Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(2 Stockbroker (as defined in 11 U.S.C. § 101(53A))
C] Commodity Broker (as defined in 11 U.S.C. § 101(6))
CJ None of the above
43. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? wa
. o. |am not filing under Chapter 17.
For a definition of small
business debtor, see (J No. | am filing under Chapter 11, but ! am NOT a smail business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

(J Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

EER revore if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14, Do you own or have any OK

property that poses or is

 

alleged to pose a threat Q) Yes. What is the hazard?
of imminent and

 

identifiable hazard to
public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

Pare bo

Last Name

Voatle

First Name Middle Name

Debtor 1 Case number (it known)

Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

(C) | received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a-copy of the certificate and the payment
any, that you developed with the agency.

 
 
 

l received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J) | am not required to receive a briefing about
credit counseling because of:

C] Incapacity. 1 have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

CI Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

CI Active duty. 1 am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C) | received a briefing from an approved credit
counseling agency within the 180 days before !
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days.

(] | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

(J Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

QO] Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

page 5

 
Case 1-19-45485-cec

Toate.

Debior 1

First Name Middle Name

Answer These Questions for Reporting Purposes

16. What kind of debts do
you have?

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

Peete

Last Name

Case number (i known)

Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 104(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

1 yerGo to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
(J Yes. Go to line. 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

tye. tam not filing under Chapter 7. Go to line 18.

Q Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

C] No
CI Yes

aie

C) 50-99
() 100-199
CQ 200-999

0-$50,000
C3 $50,001-$100,000
CJ} $100,001-$500,000

_.. million
$0-$50,000

€] $50,001-$100,000
 $100,001-$500,000
C) $500,001-$1 million

(] 1,000-5,000
(2 5,001-10,000
CI 10,001-25,000

O $1,000,001-$10 million

CJ $10,000,001-$50 million
CY $50,000,001-$100 million
C] $100,000,001-$500 million

(I $1,000,001-$10 million

C) $10,000,001-$50 million
CJ $50,000,001-$100 million
(2 $100,000,001-$500 million

(2) 25,001-50,000
(J 50,001-100,000
C) More than 100,000

C $500,000,001-$1 billion

(J $1,000,000,001-$10 billion
(2 $10,000,000,004-$50 billion
OQ) More than $50 billion

QO) $500,000,001-$1 billion

() $1,000,000,001-$10 billion
QO $10,000,000,001-$50 billion
O) More than $50 billion

 

For you

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

{f | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attlomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

{ understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 151

%  fetee LEP.

9, 71.
OOs BZ *

 

Si ture-of Debtor 1
Executed on 04 [ve 20/ j

MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

Signature of Debtor 2

Executed on

MM / DD /YYYY

page 6

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

qe “4 le Pr e bo Case number (if known),

First Name Middle Name Last Name

Debtor 1

. i, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not

 

 

 

 

 

 

 

 

need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /Y¥YYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email address
Bar number State

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

Debtor 1

Case number (if known).

 

First Name Middle Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by

an attorney, you do not
need to file this page.

Official Form 101

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For exampie, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is.a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must aiso
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LC} No

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
Gt No

C] Yes. Name of Person
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understoad this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

f
i, « L,
KX ferge plfe Vis x
Signature ebtor 1 Signature of Debtor 2
Date 0 j Aid 20 19 Date
MM/DD /YYYY MuM/ DD /YYYY
Contact phone § | 6 YY L000 Contact phone
Cell phone Cell phone

 

 

Email address an Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Jjorle Pp. ate to CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iii)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

“ro RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
©) THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [/f closed] Date of Closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

e SCHEDULE A/B: ASSETS —- REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE PENDING: (YES/NO): [Jf closed| Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

® SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

e SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

 

 

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE PENDING: (YES/NO): Lf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF

RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B ~ PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

1 am admitted to practice in the Eastern District of New York (Y/N):
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as

indicated elsew here on this form.
x é a &-

Signature of Debtor’s Attorney Sig mature of Pro-se Debtor/Petitioner
JO%-0fY 341% me
Mailing Address of Debtor/Petitioner
Colese KA (366
City, State, Zip Code
on
Email Address

StL Y4Y Deed

Area Code and Telephone Number

 

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or

the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise

result.

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.

Chapter | $

\o2le Pareto

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

 

Dated: > | ZL

e144

De

K_ gorge ck. free

btor ~~

 

Joint Debtor

s/
Attorney for Debtor

 

USBC-44 Rev. 11/15

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

WELLS FARGO
420 MONTGOMERY STREET

SAN FRANCISCO CA 94104

 
Case 1-19-45485-cec Doc1 Filed 09/12/19 Entered 09/12/19 12:33:11

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In “lov Gre ‘here case No. \ 4
apter

Debtor(s)

 

 

x

AFFIRMATION OF FILER(S)

All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:

 

 

 

 

Name of Filer: Nos Swi \ SS ( <= >TO RL.

Address: “20 Wyeast ve Se NATE y WE ZO
Email Address: Sele CECE ( (er sa Cs Neve COM

Phone Number: (Si) tA Ze.)

 

Name of Debtor(s): jos g ‘ vecex ©

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

1 PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING: Reh fw oes SD OED)

 

 

/1 DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:
LY IWAS NOT PAID.

T WAS PAID.
Arnount Paid: $

I/We hereby affirm the information above under the penalty of Peary

ee )o

Filer’ AS fmature XK

 

 

 

Dated:
